Title: Wednesday July the 11th 1781.
From: Adams, John Quincy
To: 


       This morning at about six o’clock we set off from Nimegen and arriv’d at about 8 P.M at Hochstrass the distance is about 70 Engh. Miles; We pass’d thro’ ClevesKleve, Xanten, and Rheimberg Rheinburg, three small unfortified towns, they all belong to the King of Prussia as does Hochstrass Which is the last town in his dominions, in this part of the country. There are but a few houses in Hochstrass, but there is a pretty good Inn there. The road this day was not good, and all that the ground produces here is Wheat, Buck Wheat, and Spelts.
       From the Spectator. Chapter 14th. No. 631.
      